 PROB 12C                                                                            Report Date: January 2, 2020
(6/16)

                                      United States District Court                                FILED IN THE
                                                                                              U.S. DISTRICT COURT
                                                                                        EASTERN DISTRICT OF WASHINGTON
                                                     for the
                                                                                         Jan 02, 2020
                                       Eastern District of Washington                        SEAN F. MCAVOY, CLERK


                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Zachary Smith-Cline                     Case Number: 0980 2:19CR00207-RMP-1
 Address of Offender:                          Spokane, Washington 99207
 Name of Sentencing Judicial Officer: The Honorable Jeffrey L Viken, U.S. District Judge
 Name of Supervising Judicial Officer: The Honorable Rosanna Malouf Peterson, U.S. District Judge
 Date of Original Sentence: January 27, 2014
 Original Offense:       Ct. 2: Possession with Intent to Distribute Methamphetamine, 21 U.S.C. § 841(a)(1) and
                         841(b)(1)(B)
                         Ct. 3: Counterfeiting and Forging Obligations and Securities of the United States, 18
                         U.S.C. § 471
 Original Sentence:      Prison - 100 months               Type of Supervision: Supervised Release
                         TSR - 48 months
 Asst. U.S. Attorney:    James A. Goeke                    Date Supervision Commenced: March 12, 2019
 Defense Attorney:        Federal Defenders Office         Date Supervision Expires: March 11, 2023


                                         PETITIONING THE COURT

To incorporate the violation(s) contained in this petition in future proceedings with the violation(s) previously
reported to the Court on 12/12/2019.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            3           Special Condition # 1: The defendant shall not consume any alcoholic beverages or
                        intoxicants. Furthermore, the defendant shall not frequent establishments whose primary
                        business is the sale of alcoholic beverages.

                        Supporting Evidence: Mr. Smith-Cline was in direct violation of special condition number
                        1 by self-disclosing his continued consumption of alcohol or about December 17, 2019.

                        On March 12, 2019, Mr. Smith-Cline was read his conditions of supervision. He signed the
                        conditions stating he understood them.

                        On December 19, 2019, Mr. Smith-Cline submitted a urine sample during his chemical
                        dependency evaluation at Spokane Addiction Recovery Center (SPARC). The sample was
                        sent to Cordant Labs and on December 26, 2019, was confirmed positive for ethyl
                        glucuronide and ethyl sulfate (alcohol).
Prob12C
Re: Smith-Cline, Zachary
January 2, 2020
Page 2

                       On December 30, 2019, Mr. Smith-Cline reported to the U.S. Probation Office and disclosed
                       he drank alcohol on December 17, 2019. He signed a drug use admission form. Mr. Smith-
                       Cline is currently being referred to our Sobriety Treatment and Education Program (STEP).
          4            Mandatory Condition #3: The defendant shall not unlawfully possess a controlled
                       substance. The defendant shall refrain from any unlawful use of controlled substance. The
                       defendant shall submit to one drug test within 15 days of release from imprisonment and at
                       least two periodic drug tests thereafter, as determined by the court.

                       Supporting Evidence: Mr. Smith-Cine was in direct violation of mandatory condition
                       number 3 by self-disclosing that he took suboxone which was not prescribed to him on or
                       about December 19, and 28, 2019.

                       On March 12, 2019, Mr. Smith-Cline was read his conditions of supervision. He signed the
                       conditions stating he understood them.

                       On December 19, 2019, Mr. Smith-Cline submitted a urine sample during his chemical
                       dependency evaluation at SPARC. The sample was sent to Cordant Labs and on December
                       26, 2019, was confirmed positive for suboxone. Mr. Smith-Cline did not have a prescription
                       for suboxone.

                       On December 30, 2019, Mr. Smith-Cline reported to the U.S. Probation Office and disclosed
                       he was taking non-prescribed suboxone, and his last use was on December 28, 2019. He has
                       been directed to stop taking suboxone unless he has a valid prescription. He signed a drug
                       use admission form. Mr. Smith-Cline is currently being referred to our Sobriety Treatment
                       and Education Program (STEP).

The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court.

                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:      01/02/2020
                                                                              s/Joshua D. Schull
                                                                              Joshua D. Schull
                                                                              U.S. Probation Officer
Prob12C
Re: Smith-Cline, Zachary
January 2, 2020
Page 3

 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [X ]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [ ]      Defendant to appear before the Judge assigned to the
          case.
 [X ]     Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                    Signature of Judicial Officer

                                                                    January 2, 2020
                                                                    Date
